  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 1 of 12 PageID# 21



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 Charisma L. Dixon                                              ]
   Plaintiff                                                    ]
                                                                ]       3:19-cv-00123-HEH
 v.                                                             ]
                                                                ]       JURY DEMANDED
 Experian Information Solutions, Inc                            ]
 TransUnion, LLC                                                ]
 Collecto, Inc, DBA EOS-CCA                                     ]
      Defendant                                                 ]

                                          COMPLAINT


Ms. Dixon, by counsel, files this complaint against the above referenced Defendants for their

violation of the Fair Credit Reporting Act and Fair Debt Collection Practices Act.


                                     PRELIMINARY STATEMENT


        1.      This is an action by a consumer seeking actual damages, statutory damages,

                and punitive damages, attorney fees and costs and for declaratory relief for

                defendants violation of The Fair Credit Reporting Act (hereinafter “FCRA”), 15

                U.S.C. §1681 et seq. and for Collecto, Inc violation of The Fair Debt Collection

                Practices Act (hereinafter “FDCPA”) 15 U.S.C. §1692 et seq.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 2 of 12 PageID# 22




                         JURISDICTION, VENUE and JURY DEMAND


        2.      This court has jurisdiction, 28 U.S.C. §1331, and pursuant to the Fair Credit

                Reporting Act, 15 U.S.C. §1681p and the Fair Debt Collection Practices Act, 15

                U.S.C. §1692k(d).

        3.      This is the proper venue because the plaintiff resides here, and the majority of

                the actions claimed happened within the confines of the Commonwealth of

                Virginia.

        4.      The court has personal jurisdiction over the defendants because they regularly

                transact business here, and caused tortious damages, such that they should

                expect to be hailed into court here.

        5.      TRIAL BY JURY IS DEMANDED.

                                            PARTIES


        6.      Plaintiff is a natural person and a resident of the Commonwealth of Virginia.

        7.      Plaintiff is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C.

                §1681a(b) and (c).

        8.      Non-Party Equifax Information Services, LLC (hereinafter "Equifax") is a

                Georgia Limited Liability Company registered with the Virginia State

                Corporation Commission with a registered agent, and authorized to do

                business in the Commonwealth of Virginia.

        9.      Upon information and belief, Equifax is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined


Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 3 of 12 PageID# 23



                by 15 U.S.C. §1681a(p). Upon information and belief, Equifax is regularly

                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        10.     Experian Information Solutions, Inc. (hereinafter “Experian”) is an Ohio

                Corporation registered with the Virginia State Corporation Commission with

                a registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        11.     Upon information and belief, Experian is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Experian is regularly

                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 4 of 12 PageID# 24



        12.     TransUnion, LLC (hereinafter “TransUnion”) is an Illinois Limited Liability

                Company registered with the Virginia State Corporation Commission with a

                registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        13.     Upon information and belief, TransUnion is a “Consumer reporting agency

                that compiles and maintains files on consumers on a nationwide basis” as

                defined by 15 U.S.C. §1681a(p). Upon information and belief, TransUnion is

                regularly engaged in the business of compiling and maintaining files on

                consumers on a nationwide basis for the purpose of furnishing consumer

                reports to third parties bearing on a consumer’s credit worthiness, credit

                standing, or credit capacity, each of the following regarding consumer residing

                nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        14.     Collecto, Inc, DBA EOS-CCA (hereinafter "EOS-CCA") is a foreign corporation

                that is registered to do business in Virginia with the State Corporation

                Commission.

        15.     Upon information and belief, EOS-CCA is a furnisher of information to

                Equifax, TranUnion and Experian.



                                            FACTS




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 5 of 12 PageID# 25



        16.     Plaintiff had service with Verizon wireline services for cable/phone/internet in

                her home for personal use, brining the debt within the purview of the Fair Debt

                Collection Practices Act.

        17.     At some time prior to 2017, she terminated services with Verizon, and turned

                in all of the equipment.

        18.     Even though she turned in all of the equipment to Verizon, Verizon kept billing

                her for use of equipment that she had turned in, and terminated service.

        19.     Eventually, Verizon turned the debt over to several collectors in turn. EOS-

                CCA is only the latest collector.

        20.     In October of 2018, plaintiff began shopping for a home, and attempted to pre-

                qualify for a mortgage with C&F Mortgage. Plaintiff was advised that EOS-

                CCA was on her credit file, and that the EOS-CCA collection would be a major

                factor in the decision to lend and at what rate.

        21.     Plaintiff communicated to EOS-CCA in November 2018, and January 2019

                that the debt was disputed, and that she denied owing any money to the

                original creditor, Verizon, demanding documentation of the debt.

        22.     Plaintiff disputed the false information with Equifax, Experian and

                TransUnion on November 2, 2018 explaining that the Verizon debt being

                collected with EOS-CCA was an invalid debt, and should never have been

                referred to a collector, and that EOS-CCA knew this, and that the original

                creditor, Verizon, knew this.

        23.     In response to this dispute of false and misleading information, Equifax deleted

                the EOS-CCA tradeline from plaintiff’s credit file.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 6 of 12 PageID# 26



        24.     In response to this dispute of false and misleading information, Experian

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

        25.     Experian did no independent investigation of their own to determine the truth

                or falsity of the information.

        26.     In response to this dispute of false and misleading information, TransUnion

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

        27.     TransUnion did no independent investigation of their own to determine the

                truth or falsity of the information.

        28.     Plaintiff disputed the false information with Experian and TransUnion on

                December 4, 2018, explaining that the Verizon debt being collected with EOS-

                CCA was an invalid debt, and should never have been referred to a collector,

                and that EOS-CCA knew this, and that the original creditor, Verizon, knew

                this.

        29.     In response to this dispute of false and misleading information, Experian

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

        30.     Experian did no independent investigation of their own to determine the truth

                or falsity of the information.

        31.     In response to this dispute of false and misleading information, TransUnion

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 7 of 12 PageID# 27



        32.     Plaintiff disputed the false information with Experian and TransUnion on

                January 7, 2019, explaining that the Verizon debt being collected with EOS-

                CCA was an invalid debt, and should never have been referred to a collector,

                and that EOS-CCA knew this, and that the original creditor, Verizon, knew

                this.

        33.     In response to this dispute of false and misleading information, Experian

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

        34.     Experian did no independent investigation of their own to determine the truth

                or falsity of the information.

        35.     In response to this dispute of false and misleading information, TransUnion

                communicated with EOS-CCA, which verified that the information was true,

                complete and accurate.

        36.     On information and belief, Equifax sent a dispute communicating to AES,

                providing all relevant information.

        37.     On information and belief, Experian either sent a dispute communicating to

                EOS-CCA, providing all relevant information or failed to do so.

        38.     On information and belief, EOS-CCA verified to Experian that the plaintiff had

                personal liability for the debt, and verified the date of delinquency and that

                the debt was charged off, rather than paying as agreed.

        39.     On information and belief, TransUnion sent a dispute communicating to EOS-

                CCA, providing all relevant information.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 8 of 12 PageID# 28



        40.     On information and belief, EOS-CCA verified to TransUnion that the plaintiff

                had personal liability for the debt, and verified the date of delinquency and

                that the debt was charged off, rather than paying as agreed.

        41.     On information and belief, EOS-CCA failed to conduct a reasonable

                reinvestigation of the tradeline and account, as, if they had, they would have

                requested that the tradeline be deleted or removed from plaintiff’s credit file.

        42.     On information and belief, EOS-CCA failed to consider all relevant information

                provided by the consumer and consumer reporting agencies, because if they

                had been reviewing the documents, they would have shown that she never had

                liability on the account.

        43.     On information and belief, EOS-CCA has failed to modify or delete the false

                information as, if they had done so, they would have shown that she never had

                liability for this debt.

        44.     As a result of the actions and inactions of the defendants, the plaintiff suffered

                damages, including but not limited to mental and emotional distress, and being

                denied credit, and fear of being denied credit.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 9 of 12 PageID# 29




                                             COUNT ONE:
                                        CLAIM FOR RELIEF
                      15 U.S.C. §1681s-2[b] as to COLLECTO, Inc DBA EOS-CCA

        45.     Plaintiff restates and re-alleges all previous paragraphs herein.

        46.     Defendants have violated 15 U.S.C. §1681s-2[b][1][A] in that they failed to

                conduct a reasonable reinvestigation of the factual inaccuracies contained in

                plaintiff's credit file.

        47.     Defendants have violated 15 U.S.C. §1681s-2[b][1][B] in that they failed to

                review all relevant information provided by Equifax, TransUnion or

                Experian.

        48.     Defendants have violated 15 U.S.C. §1681s-2[b][1][E] in that they failed to

                delete information that was inaccurate or could not be verified.

        49.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        50.     Defendants have done so either negligently or willfully.

        51.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.

        52.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o.

                                   COUNT TWO
                                CLAIM FOR RELIEF
                                  15 U.S.C. §1681i
          as to EXPERIAN INFORMATION SOLUTIONS, INC and TRANSUNION, LLC



Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 10 of 12 PageID# 30



        53.     Plaintiff restates and re-alleges all previous paragraphs herein.

        54.     Defendants have violated 15 U.S.C. §1681i[a][1] in that they failed to conduct

                a reasonable reinvestigation of the factual inaccuracies contained in

                plaintiff's credit file.

        55.     Defendants have violated 15 U.S.C. §1681i[a][4] in that they failed to

                consider all relevant information in the consumer’s dispute.

        56.     Defendants have violated 15 U.S.C. §1681i[a][5] in that they failed to delete

                information that was inaccurate or could not be verified.

        57.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        58.     Defendants have done so either negligently or willfully.

        59.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.

        60.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o.

                                 COUNT THREE
                               CLAIM FOR RELIEF
                                15 U.S.C. §1681e[b]
      as to EXPERIAN INFORMATION SOLUTIONS, INC and TRANSUNION, LLC

        61.     Plaintiff restates and re-alleges all previous paragraphs herein.

        62.     Defendants have violated 15 U.S.C. §1681e[b] in that they failed to follow

                reasonable procedures to assure maximum possible accuracy.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 11 of 12 PageID# 31



        63.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        64.     Defendants have done so either negligently or willfully.

        65.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.

        66.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o

                                            COUNT FOUR
                                         CLAIM FOR RELIEF
                                           15 U.S.C. §1692]
                               as to COLLECTO, Inc DBA EOS-CCA

        67.     Plaintiff restates and re-alleges all previous paragraphs herein.

        68.     Defendant Collecto, Inc has violated the Fair Debt Collection Practices Act,

                by

                a. Using false or misleading communications to a consumer reporting

                     agency in an attempt to collect a consumer debt, in violation of 15 U.S.C.

                     §1692e.

                b. Misrepresenting the amount character or legal status of a consumer debt

                     in an attempt to collect that debt, in violation of 15 U.S.C. §1692e[2].

                c. Falsely represented that the debt was not disputed in an effort to collect a

                     consumer debt, in violation of 15 U.S.C. §1692e[8].

                d. Used false representations or deceptive means to collect a consumer debt,

                     in violation of 15 U.S.C. §1692e[10].



Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:19-cv-00123-HEH Document 1 Filed 02/24/19 Page 12 of 12 PageID# 32



                e. Used unfair and deceptive means to collect a consumer debt, in violation

                     of in violation of 15 U.S.C. §1692f.

                f.   Attempted to collect an amount not due or authorized or permitted by

                     law, in violation of in violation of 15 U.S.C. §1692f[1].

        69.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        70.     Plaintiff is entitled to actual damages,, statutory damages, attorney fees and

                costs pursuant to 15 U.S.C. §1692k[a].



WHEREFORE, the plaintiff, by counsel moves for judgment in an amount to be determined

by a finder of fact.




                                               Charisma L. Dixon

                                                /s/ Jason M. Krumbein, Esq.
                                               Jason M. Krumbein, Esq. VSB#43538
                                               JKrumbein@KrumbeinLaw.com (e-mail)
                                               Counsel for Plaintiff
                                               1650 Willow Lawn Drive, Suite 201
                                               Richmond, VA 23230
                                               804.592.0792
                                               804.673.4350 (fax)




Jason M. Krumbein, Esq. VSB#43538
Counsel for Charisma L. Dixon
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
